DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 04/20/2020. Claims 1-4 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2020, 11/10/2021, and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In Claim 1, on line 4, the claims states that "a vehicle unit configured to wirelessly communicates". The plural form of "communicates" should be changed to the singular form. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a vehicle unit configured to wirelessly communicates", and "control section is configured to switch" in claim 1. Further, “a light detecting device configured to receive the response signal” in claim 2. Further, "control section is configured to transmit" in claim 3. Further, "control section is configured to switch" in claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first
paragraph, as failing to comply with the written description requirement. The claim(s) contains
subject matter which was not described in the specification in such a way as to reasonably
convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the
inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the claim element “a vehicle unit configured to wirelessly communicates” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶44 for “a vehicle unit” of the Applicant's Specification). 
As to Claim 2, the claim element “a light detecting device configured to receive the response signal” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶20 for “light detecting device” of the Applicant's Specification).
Therefore, claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada, US-20140206302-A1, and further in view of Sickon et al., US-20130300555-A1, and Rork et al., US-20100253498-A1, hereinafter referred to as Terada, Sickon and Rork.  
As per claim 1
Terada discloses [a] communication system comprising (apparatus configured to connect, using wireless communication, an electronic device provided at a vehicle sliding seat 2 to an electronic device provided at a vehicle body side – Terada ¶27): a seat unit configured to be mounted on a seat of a vehicle (The signal transmitter-receiver apparatus 1 includes a first electric wire 11 having one end connected to the electronic device provided at the sliding seat 2 – Terada ¶28), and to receive power supply from a battery to operate (sliding seat 2 is mounted with a seating sensor 17 as the above-mentioned “electronic device” configured to detect whether or not a passenger is seated and a battery 18 configured to supply power to the seating sensor 17 – Terada ¶30 and Fig. 4); and a vehicle unit configured to wirelessly communicate[s] with the seat unit (ECU (Electronic Control Unit) as the above-mentioned “electronic device” provided at the vehicle body side, and another ends of the second electric wires 12 are connected to the signal receiver 7 – Terada ¶36).
Terada does not disclose wherein the seat unit comprises: a control section; a switch input circuit configured to output, to the control section, an on-off signal corresponding to an on-off state of a switch mounted on the seat, and a first power switch configured to turn the power supply to the switch input circuit on and off, wherein the vehicle unit is configured to transmit a start command, and wherein the control section is configured to switch, upon receipt of a start 15command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit.
However, Rork teaches wherein the seat unit comprises: a control section; a switch input circuit configured to output, to the control section, an on-off signal corresponding to an on-off state of a switch mounted on the seat (The seat controller 20 receives input signals from the measuring devices 30 , and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20  – Rork ¶23 and ¶36 and Figs 2 and 4); wherein the vehicle unit is configured to transmit a start command, and wherein the control section is configured to switch, upon receipt of a start 15command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit (The vehicle controller 14 may initiate communication with the seat controller 20 . The vehicle controller 14 may instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24 . Upon receipt of the WAKE_UP signal, the seat controller 20 will “wake up”, if the seat controller 20 is presently in a “sleep” mode, by energizing appropriate circuitry. The seat controller 20 prepares a response for the vehicle controller 14 by collecting updated information from the measuring devices of the seat system 18 . The measuring devices of the seat system 18 are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 – Rork ¶22 and ¶36 and Figs 2 and 4 (since both embodiments concern the activation of the transmitters/receivers it makes sense to employ both solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery, as taught by Rork, to control the transmission rate between the vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada ¶15.
However, Sickon teaches and a first power switch configured to turn the power supply to the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism having a first state that corresponds to an absence of the occupant on the seating surface and a second state that corresponds to a presence of the occupant on the seating surface…The battery is not electrically coupled to the transmitter or the controller when the switch mechanism is in the first state. The battery is electrically coupled to the transmitter and the controller when the switch mechanism is in the second state – Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can act similar to the buckle switch. 
As per claim 2
Terada, in view of Rork and Sickon, discloses [t]he communication system according to claim 1, and Terada further discloses wherein the vehicle unit is configured (ECU (Electronic Control Unit) as the above-mentioned “electronic device” provided at the vehicle body side, and another ends of the second electric wires 12 are connected to the signal receiver 7 – Terada ¶36), wherein the seat unit further comprises a light detecting device configured to receive the response signal from the vehicle unit, to the light detecting device, the light detecting device, when the light detecting device receives the response signal, the light detecting device (the apparatus further includes the photovoltaic element connected to the another end of the first electric wire, and the light emitting element connected to the end of the second electric wire and. configured to radiate light to the photovoltaic element. Thus, the signal transmitter can be activated by the electromotive force of the photovoltaic element – Terada ¶17).
Terada does not disclose to transmit a response signal upon receipt of the on-off signal from the seat unit and a second power switch configured to 25turn the power supply, on and off, and wherein the control section is configured to intermittently turn on the second power switch during the standby state to allow, to receive the start command, and to turn off the second power switch, after the second power switch is turned on in response to a transmission 30of the on-off signal during the normal state, and to switch, after the transmission of the on-off signal, to the standby state when, is unable to receive the response signal.
However, Sickon teaches and a second power switch configured to 25turn the power supply, on and off (The occupant sensor assembly includes a switch mechanism having a first state that corresponds to an absence of the occupant on the seating surface and a second state that corresponds to a presence of the occupant on the seating surface…The battery is not electrically coupled to the transmitter or the controller when the switch mechanism is in the first state. The battery is electrically coupled to the transmitter and the controller when the switch mechanism is in the second state – Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can act similar to the buckle switch. 
However, Rork teaches to transmit a response signal upon receipt of the on-off signal from the seat unit (The vehicle controller 14 includes a receiver 26 and a transmitter 28 that are configured for communicating with other electronic devices, such as the seat controller 20 , Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, vehicle controller 14 transmits a WAKE_UP signal to the seat controller 20 – Rork ¶19, ¶22, and ¶52 (the alternate embodiment has the seat controller message the vehicle controller first and since the benefit of transmitting in the event of a state change can save battery life)), and wherein the control section is configured to intermittently turn on the second power switch during the standby state to allow, to receive the start command, and to turn off the second power switch, after the second power switch is turned on in response to a transmission 30of the on-off signal during the normal state, and to switch, after the transmission of the on-off signal, to the standby state when, is unable to receive the response signal (The vehicle controller 14 may initiate communication with the seat controller 20 . The vehicle controller 14 may instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24 . Upon receipt of the WAKE_UP signal, the seat controller 20 will “wake up”, if the seat controller 20 is presently in a “sleep” mode, by energizing appropriate circuitry. The seat controller 20 prepares a response for the vehicle controller 14 by collecting updated information from the measuring devices of the seat system 18 . The measuring devices of the seat system 18 are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, The second buckle switch 76 transmits an input signal (Buckle_ 2 _MSMT) to the seat controller 20 that is indicative of the continuity within the second buckle 54 – Rork ¶22 and ¶37 and Figs 2 and 4 (since both embodiments concern the activation of the transmitters/receivers it makes sense to employ both solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery, as taught by Rork, to control the transmission rate between the vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada ¶15.
As per claim 4
Terada discloses [a] seat unit configured to be mounted on a seat of a vehicle (The signal transmitter-receiver apparatus 1 includes a first electric wire 11 having one end connected to the electronic device provided at the sliding seat 2 – Terada ¶28), and to receive power supply from a battery to operate (sliding seat 2 is mounted with a seating sensor 17 as the above-mentioned “electronic device” configured to detect whether or not a passenger is seated and a battery 18 configured to supply power to the seating sensor 17 – Terada ¶30 and Fig. 4).
Terada does not disclose the seat unit comprising: a control section; 10a switch input circuit configured to output, to the control section, an on-off signal corresponding to an on-off state of a switch mounted on the seat; and a first power switch configured to turn the power supply to the switch input circuit on and off, wherein the control section is configured to switch, upon receipt of a start 15command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit. 
However, Rork teaches the seat unit comprising: a control section; 10a switch input circuit configured to output, to the control section, an on-off signal corresponding to an on-off state of a switch mounted on the seat (The seat controller 20 receives input signals from the measuring devices 30 , and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20  – Rork ¶23 and ¶36 and Figs 2 and 4); wherein the control section is configured to switch, upon receipt of a start 15command during a standby state in which the first power switch is constantly turned off, to a normal state in which the first power switch is intermittently turned on, and to receive, after switching to the normal state, the on-off signal in response to turning on of the first power switch and to transmit the on-off signal to a vehicle unit (The vehicle controller 14 may initiate communication with the seat controller 20 . The vehicle controller 14 may instruct the transmitter 28 to transmit a WAKE_UP activation signal to the seat receiver 24 . Upon receipt of the WAKE_UP signal, the seat controller 20 will “wake up”, if the seat controller 20 is presently in a “sleep” mode, by energizing appropriate circuitry. The seat controller 20 prepares a response for the vehicle controller 14 by collecting updated information from the measuring devices of the seat system 18 . The measuring devices of the seat system 18 are generally referenced by numeral 30, in FIG. 2. Alternate embodiments of the vehicle system 10 contemplate that the seat controller 20 initiates communication with the vehicle controller 14 by periodically transmitting information or by transmitting whenever the seat controller 20 indicates a state change of one of the measuring devices 30, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20 – Rork ¶22 and ¶36 and Figs 2 and 4 (since both embodiments concern the activation of the transmitters/receivers it makes sense to employ both solutions)).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery, as taught by Rork, to control the transmission rate between the vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada ¶15.
However, Sickon teaches and a first power switch configured to turn the power supply to the switch input circuit on and off (The occupant sensor assembly includes a switch mechanism having a first state that corresponds to an absence of the occupant on the seating surface and a second state that corresponds to a presence of the occupant on the seating surface…The battery is not electrically coupled to the transmitter or the controller when the switch mechanism is in the first state. The battery is electrically coupled to the transmitter and the controller when the switch mechanism is in the second state – Sickon ¶5).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Sickon teaches an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by an occupancy detection system that contains an occupancy sensor, seat buckle sensor, vehicle controller, and a seat controller with their respective transmitters and receivers and whose battery supplies are controlled with a seat pressure switch, as taught by Sickon, since the seat pressure switch performs a similar function to the seat sensors and the buckle sensor can act similar to the buckle switch. 
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Terada, and Sickon and Rork, as per claim 1, and further in view of Darraba US-20070102999-A1, hereinafter referred to as Terada, Sickon, Rork, and Darraba.  
As per claim 3
Terada, in view of Sickon and Rork, discloses [t]he communication system according to claim 2, and Terada does not disclose wherein the control section is configured to transmit the input on-off signal when the on-off signal is received at a timing for a regular communication, and to transmit, when the on-off signal is received at a timing other than the timing for the regular communication, the on-off signal only when the on-oil 5signal is different from a previously transmitted on-off signal.
However, Rork teaches wherein the control section is configured to transmit the input on-off signal (The seat controller 20 receives input signals from the measuring devices 30 , and transmits corresponding digital data to the vehicle controller 14, The first buckle switch 74 transmits an input signal (Buckle_ 1 _MSMT) to the seat controller 20  – Rork ¶23 and ¶36 and Figs 2 and 4).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Rork teaches a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by a child seat occupancy system that comprises two seat mounted seat buckle switches that transmit signals to a seat controller that communicates with the vehicle controller that are powered by a battery, as taught by Rork, to control the transmission rate between the vehicle and seat controllers to conserve battery life and the wireless transmission reduces the risk of transmission failure by avoiding crimping cables and reduces devices complexity, see Terada ¶15.
However, Darraba teaches when the on-off signal is received at a timing for a regular communication, and to transmit, when the on-off signal is received at a timing other than the timing for the regular communication, the on-off signal only when the on-off 5signal is different from a previously transmitted on-off signal (exciting signal to excite the resonant circuit, generate a plurality of separate signals, each signal having a different frequency, In one embodiment, the signal generator and analyser is configured to generate a signal during one period of time and analyse a signal during a succeeding period of time. In one embodiment the unit is configured to take an average of the analysed signals and compare the phase of the coverage with the phase of the signal generated by the signal generator – Darraba ¶21, ¶23 and ¶25).
Terada discloses a seat occupancy detection system that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors. Darraba teaches a seat occupancy detection system where the transmission and reception of messages is set to a fixed rate where the transmission of different signals and reception are not simultaneous.  
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Terada, a seat occupancy detection device that comprises a vehicle and seat controller that communicates wirelessly using a battery powered photovoltaic beam transmitter and receiver as a result of a seat buckle switch and seating sensors by a seat occupancy detection system where the transmission and reception of messages is set to a fixed rate where the transmission of different signals and reception are not simultaneous, as taught by Darraba, to reduce the complexity of a transmitter/receiver that is capable of simultaneous transmission where the intermittent different transmissions can improve battery life. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668